Title: To Benjamin Franklin from Jeremiah Miller, 13 August 1765
From: Miller, Jeremiah
To: Franklin, Benjamin


Honourable Sir
New London 13th August 1765
The Freedom and Benevolence with which you have Cultivated that Friendship (which you for many years reciprocally Enjoyd with my Deceased Father) and which you have on all Occasions Shewn me is a foundation for the Liberty I now take in asking the Favour, if it should happen without any Inconvenience or trouble to you, Just to mention me or my Family, so as it may be known to the Honourable Mr. Grenville and I Imagine if it was done by the way of Mr. Jackson it would Answer every purpose. The Affair is this Colo. Dyer our Comptroller is Desireous of having his office of Comptroller Transferred from him to my Son John Still Miller, if it might be Acceptable; And has wrote Mr. Grenville and Mr. Jackson his Desire of having it done of which Mr. Jackson can Informe you more Particularly.
And Sir if what I have proposed is Dissagreable I only beg you’l Excuse it in one whose Ardent wishes are that you may return again in Safety to your native Country and Enjoy with your good Family Many Days. I am with great respect your most obedient and obliged Humble Servant
Jere. Miller
Benjamin Franklin Esq.
 
Addressed: To / Doctr. Benjamin Franklin Esq / now in / London
Endorsed: Miller N London
